Citation Nr: 0927702	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

In his May 2008 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the Veteran requested a hearing before the Board.  
However, after the RO asked what type of hearing he desired, 
the Veteran indicated in May 2008 that he no longer wanted a 
Board hearing.  Review of the claims file does not reveal 
that the Veteran made a subsequent request for a Board 
hearing.  Accordingly, appellate adjudication may proceed 
without the risk of prejudice to the Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence need to 
substantiate the claims decided therein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  A valid diagnosis of posttraumatic stress disorder (PTSD) 
based on a verified stressor related to the Veteran's 
military service is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
October 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in that October 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In February 2007, the Veteran submitted a September 2006 
letter showing that his VA Medical Center could not locate 
treatment records from his claimed visits in the 1950s.  With 
that exception, the Veteran's service treatment records, VA 
medical treatment records and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  Additionally, it is noted that while the Veteran's 
service treatment records were associated with his claims 
file at the time of a 1950s claim for disability benefits, an 
October 2006 letter from the National Personnel Records 
Center (NPRC) indicated that the Veteran's service personnel 
records were destroyed in the 1973 fire at that facility and 
could not be reconstructed.  Thus, despite the RO's 
unsuccessful December 2007 request to the NPRC to obtain 
alternative copies of the Veteran's personnel records, they 
are not available for review.  Accordingly, the Board finds 
that there is no basis for continued pursuit of these 
records, as further attempts would be futile.  38 C.F.R. 
§ 3.159(c) (2)-(3).

The Veteran has indicated in multiple documents that he is 
self-employed in a woodworking business, and has not 
indicated that he applied for and/or is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Accordingly, the RO was not in error in failing to 
request and obtain any SSA disability determinations or the 
medical records considered in making those decisions.  
38 C.F.R. § 3.159 (c) (2).  Additionally, while a VA 
examination was not conducted with respect to the Veteran's 
claim for entitlement to service connection for PTSD, the 
duty to assist does not require one in this case.  For 
reasons discussed below, the Veteran in this case is not 
considered a "combat veteran" for VA purposes, and none of 
his claimed stressors could be objectively confirmed.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Therefore, any 
duty VA has to provide a VA examination to determine whether 
the veteran has PTSD based on verified stressors is moot.  
See generally 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Finally, in the course of his correspondence to VA, the 
veteran has cited 4 stressor events with respect to his claim 
for PTSD.  As will be discussed in more detail below, the RO 
attempted to confirm the veteran's verifiable stressors 
through the Joint Services Records Research Center in 
November 2007.  However, the veteran was notified in the 
April 2008 statement of the case that there was no evidence 
to confirm his claimed stressors such that they could be 
verified, and the veteran has not provided any other 
documentation or supporting evidence of his claimed 
stressors, to include those types of lay evidence requested 
in the RO's October 2006 letter.  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

As noted above, the Veteran's service treatment records were 
associated with the claims file prior to his service 
personnel records being destroyed in the 1973 fire at the 
NPRC.  To that end, the April 1953 service separation 
examination does not show a history of psychiatric symptoms 
or treatment, or evidence of a diagnosed psychiatric 
disorder.  Although the service personnel records were 
reported destroyed in the 1973 NPRC fire, the Veteran's 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge (DD-214), reflects 
that he was in the Army of the United States, indicating that 
he was drafted into service; he had 1 year, 5 months and 3 
days of overseas service; and he received the Korean Service 
Medal with 3 bronze service stars.  However, his DD214 does 
not indicate evidence of awards or decorations indicative of 
combat, nor is there any objective evidence that he was 
tasked with any combat responsibilities.

The veteran has claimed a number of inservice stressors.  In 
his September 2006 stressor statement, he wrote that part of 
his job in Korea was to drive a supply truck in cold 
temperatures during the winter, for 14-hour shifts, while 
trading fire with the enemy and often killing them.  The 
veteran reported that he had insomnia as a result of this 
task, as well as a buildup of road dust in his lungs that led 
to him becoming a cook.  In that task, he prepared meals for 
front line soldiers, but was often required to go into 
foxholes and trenches with them to help defend their 
position; he once ended up in a 45-minute firefight.  
Additionally, in his February 2007 and November 2007 
statements, the veteran stated that in January 1953 or 
February 1953, he was on Hill #915 with infantrymen and other 
linemen teams for 3 months, defending the battalion's 
position.  When forced to withdraw, he had to run 20 miles 
through snow and rough terrain, in conditions at least 25 
degrees below zero, and subsequently became sick with a 
gastrointestinal illness.  Finally, in his May 2008 
substantive appeal, the veteran stated that he had originally 
been scheduled to travel stateside for a holiday, but at the 
last minute the plans were changed and his tour in Korea was 
extended.  As a result, the veteran noted, he "had a nervous 
breakdown" and stopped writing letters to his family or wife 
for 3 months.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Moreover, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a Veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki, 6 Vet. App. at 98.  

In this case, the Veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  As noted above, he claims 
that the traumatic events he witnessed that caused his PTSD 
included driving a supply truck through traumatic conditions 
such as enemy fire and adverse weather; providing meals for 
infantry and signal companies while being close to the front 
lines and frequently having to join those companies to defend 
the position; being forced to withdraw from a specific 
location through rough terrain and weather conditions; and at 
the last minute was blocked from returning stateside after 
arrangements had been made for him to travel home.  

As noted above, the Veteran's DD-214 confirms that he served 
in Korea, but shows no awards indicative of combat.  Although 
the Veteran contends that he engaged in combat-like 
activities while being required to defend positions alongside 
infantry and signal battalion members, the objective evidence 
of record does not reflect that he was involved in combat as 
defined by 38 U.S.C.A. § 1154.  His DD-214 confirms that he 
was a cook in service, and was a member of a signal 
battalion; there is no evidence of combat responsibilities.  
Thus, the Board finds that the Veteran does not meet the 
criteria for being considered a "combat veteran" under 38 
U.S.C.A. § 1154(b).  As such, his lay testimony alone is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In this case, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran has a current diagnosis of PTSD that is based on 
his general recollections of his combat experiences.  
Specifically, the September 2006 VA outpatient diagnostic 
record indicates that the veteran reported PTSD symptoms as a 
result of "poor conditions with lack of equipment, 
ammunition, shelter, or clothing . . . . exposed to death, 
risks of death, [] enemy ambushes and threats . . . 
[involuntary] extension of tour in Korea[.]"  However, the 
Veteran has offered no competent corroborating evidence of 
his claimed stressors, and his service department records 
also do not support the claim regarding his claimed 
stressors.  Doran, 6 Vet. App. at 283.  

With respect to all but the third claimed stressor noted 
above, the events the veteran asserts have resulted in his 
PTSD are the kind of events which would not be recorded in 
the course of daily life in the military, and thus are 
unlikely to be able to be verified.  Even so, the Veteran did 
not provide the specific dates or other identifying details 
of any of these events, although the RO's October 2006 letter 
specifically requested that he do so, and the statements of 
the case specifically indicated that his claimed stressors 
could not be verified without such detail.  With respect to 
the third claimed stressor, the veteran indicated that the 
withdrawal from Hill #915 was by part of his signal 
battalion, and occurred in either January 1953 or February 
1953.  In November 2007, the RO requested that the Joint 
Services Records Research Center (JSRRC) attempt to verify 
this stressor using the information provided by the veteran.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and 
VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart 
ii., Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  
Unfortunately, in February 2008, the JSRRC reported that it 
was unable to locate a reference to Hill #915 or an attack 
against the veteran's signal battalion.  The Veteran was 
notified in the April 2008 statement of the case that there 
was no evidence to confirm his claimed stressors such that 
they could be verified.  No other documentation or supporting 
evidence of the claimed stressors, to include those types of 
lay evidence requested in the RO's October 2006 letter, are 
associated with the claims file.  Accordingly, no verified 
inservice stressors are of record.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
38 C.F.R. § 3.304(f).  To that end, although the Veteran has 
a September 2006 diagnosis of PTSD from a VA mental health 
professional, the inservice stressor events on which it is 
based could not be verified.  Thus, the diagnosis fails to 
satisfy criterion (2) noted in 38 C.F.R. § 3.304(f) for a 
valid PTSD diagnosis for VA purposes.  Id.

In his February 2007 notice of disagreement, the Veteran 
argued that it was not unusual for him or any Korea-era 
veteran to not be able to remember the specific names and 
dates of events that occurred more than 50 years ago.  He 
also argued that a lack of combat medals or other decorations 
on his DD-214 did not mean he was never under fire; he noted 
that many service members with non-combat military 
occupational specialties completed tasks other than those 
associated with their specific jobs.  The Board has 
considered the Veteran's lay statement, and is sympathetic to 
the Veteran's inability to remember more specific details of 
the claimed stressor events, but notes that it is bound by 
the requirements of stressor verification as set forth in 
38 C.F.R. § 3.304 (f) and the VA Adjudication Procedure 
Manual M21-1MR.  See also Harvey v. Brown, 6 Vet. App. 416, 
425 (1994) (holding that the Board is bound by the law and is 
without authority to grant benefits on an equitable basis).  
Successful substantiation of a claim for service connection 
for PTSD requires that claimed inservice events on which a 
non-combat veteran's PTSD diagnosis is based are 
independently confirmed.  See Moreau, 9 Vet. App. at 395; 
Dizoglio, 9 Vet. App. at 166.  Absent verification of the 
inservice stressor events, service connection is not 
warranted.

The Veteran does not have a diagnosis of PTSD that is based 
on a verified stressor from service and none of the stressor 
events on which he bases his claim can be verified.  The 
preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


